DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 25 August 2021 which is a continuation of U.S. non-provisional application 14/655654, dated 25 June 2015, which is a national stage entry of PCT/JP2013/058904, dated 27 March 2013.  A preliminary amendment was submitted on 06 January 2022.  Claim 1 is amended.  Claims 2-12 have been added.  No claims have been cancelled.  Claims 1-12 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 August 2021 have been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soto-Matamala et al. (US 2013/0339345 A1, hereinafter: S-M).

As for independent claim 1, S-M discloses a device comprising:
the portable information terminal comprising: storage for storing the application software and a processor programmed to: [(e.g. see S-M paragraph 0031) ”CRM 110 can be implemented, e.g., using disk, flash memory, random access memory (RAM), hybrid types of memory, optical disc drives or any other storage medium that can store program code and/or data. CRM 110 can store software programs that are executable by controller 102, including operating systems, applications, and related program code (e.g., code for app rec module 108)”].
determine that a predetermined target object is within a predetermined range from the portable information terminal, using at least one of a sensor and a proximity wireless communication [(e.g. see S-M paragraphs 0019, 0029, 0054) ”Location module 106 can include any suitable location technology using one or more wireless signals to determine a current location. In some embodiments, location module 106 includes a global positioning system (GPS) module. In some embodiments, location module 106 includes one or more of the following: WiFi location module … the app recommendation system determines a set of apps with hotspots within a threshold distance of the location of interest. The threshold distance may vary from app to app based on a number of factoring including how localized app usage is for that app at the location, the volume of app usage for that app at the location, and other app usage data and app metadata. For example, a first app might be highly localized to a particular building (e.g., an app for a specific museum) … the "Ski Mountain Guide" app may be presented to the user whenever the user is near the ski resort named "Ski Mountain" (e.g., an alert or notification). The American Museum of Natural History app may be presented when the user is in or near the museum”].  Examiner notes that a sensor, as defined by applicant’s specification paragraph 0026, can comprise GPS.  Examiner further notes that, an explicit “range” or “distance” around an object is not established in the specification, except for an example provided in paragraph 0037 “present location information acquired … almost coincides with the location of a certain station of a so-and-so railroad company.”  Examiner will interpret this limitation as determine that an object is near the portable device.  S-M describes a similar embodiment of determining that a mobile device is near a museum and recommending the application for that museum.
perform recommendation of the application software related to the predetermined target object to a user of the portable information terminal in response to detecting that the predetermined target object is within a predetermined range from the portable information terminal [(e.g. see S-M paragraphs 0005, 0019, 0029, 0054 and Fig. 4) ”Location module 106 can include any suitable location technology using one or more wireless signals to determine a current location. In some embodiments, location module 106 includes a global positioning system (GPS) module. In some embodiments, location module 106 includes one or more of the following: WiFi location module … the app recommendation system determines a set of apps with hotspots within a threshold distance of the location of interest. The threshold distance may vary from app to app based on a number of factoring including how localized app usage is for that app at the location, the volume of app usage for that app at the location, and other app usage data and app metadata. For example, a first app might be highly localized to a particular building (e.g., an app for a specific museum) … the "Ski Mountain Guide" app may be presented to the user whenever the user is near the ski resort named "Ski Mountain" (e.g., an alert or notification). The American Museum of Natural History app may be presented when the user is in or near the museum … A localized app recommendation can be triggered (e.g., by a mobile device coming within a threshold distance of an application hotspot”].
a display for displaying a recommendation result of the application software by the processor [(e.g. see S-M paragraph 0067 and Fig. 4 numerals 423, 424) ”Display 421 can include a user interface that displays any suitable information. A notification is illustrated on display 421. For example, the display could include information explaining the reason for the notification and/or relevance of the apps recommended in the notification (422). In some embodiments, a graphical element (e.g., an icon) corresponding to the identified app can be displayed (e.g., 423, 424, and the like). In some embodiments, apps identified as locally relevant (i.e., recommended apps) can be downloaded by selecting the graphical element (e.g., 423 or 424)”].

As for dependent claim 2, S-M discloses the device as described in claim 1 and S-M further discloses:
further comprising a wide-area communicating interface configured to obtain information related to the recommended application software from an external server [(e.g. see S-M paragraph 0052, 0129 and Fig. 2) ”a method 350 of determining which apps to present in an app recommendation. This process can be performed by an app recommendation system on a mobile device (e.g., mobile device 101, 240, or the like) or an app recommendation system on a remote server computer (e.g., app recommendation server 220, app store system 230, or the like) … connect the computer apparatus to a wide area network such as the Internet”].
wherein the processor is programmed to detect a user’s operation of the recommended application software [(e.g. see S-M paragraphs 0067, 0095) ”a graphical element (e.g., an icon) corresponding to the identified app can be displayed (e.g., 423, 424, and the like). In some embodiments, apps identified as locally relevant (i.e., recommended apps) can be downloaded by selecting the graphical element (e.g., 423 or 424) … actuating the icon 785 causes mobile device 700 to download and/or launch the application (here, the "Musee de Louvre App")”].
wherein, in response to the user’s operation of the recommended software application, the processor obtained the information related to the application software from the external server [(e.g. see S-M paragraphs 0040, 0063, 0067) ”One of the mechanisms for local app discovery is notifications of relevant apps when the user arrives to an area with highly localized apps. Notifications can be provided for both apps that are already installed on the user's mobile device ("installed apps") and apps that are not installed on the user's mobile device ("uninstalled apps") … App store system 230 can further include a database 234 of app data so that an app can be downloaded by a user … apps identified as locally relevant (i.e., recommended apps) can be downloaded by selecting the graphical element (e.g., 423 or 424). In some embodiments, recommended apps can be launched by selecting the graphical element (e.g., 423 or 424)”].
wherein the processor executes the recommended application software based on the obtained information related to the recommended application software [(e.g. see S-M paragraphs 0067, 0095) ”In some embodiments, recommended apps can be launched by selecting the graphical element (e.g., 423 or 424) … actuating the icon 725 causes mobile device 700 to download and/or launch the application associated with icon 725 (here, the "Ski Whistler App")”].

As for dependent claim 3, S-M discloses the device as described in claim 1 and S-M further discloses:
wherein the processor obtains the recommended application software from an external server when the recommended application software is not stored in the storage, and executes the obtained recommended application software [(e.g. see S-M paragraphs 0040, 0063, 0067) ”One of the mechanisms for local app discovery is notifications of relevant apps when the user arrives to an area with highly localized apps. Notifications can be provided for both apps that are already installed on the user's mobile device ("installed apps") and apps that are not installed on the user's mobile device ("uninstalled apps") … App store system 230 can further include a database 234 of app data so that an app can be downloaded by a user … apps identified as locally relevant (i.e., recommended apps) can be downloaded by selecting the graphical element (e.g., 423 or 424). In some embodiments, recommended apps can be launched by selecting the graphical element (e.g., 423 or 424)”].

As for dependent claim 4, S-M discloses the device as described in claim 1 and S-M further discloses:
wherein the processor is further programmed to obtain present position information of the portable information terminal [(e.g. see S-M paragraphs 0029) ”Location module 106 can include any suitable location technology using one or more wireless signals to determine a current location”].
wherein the processor recommends application software to the user of the portable information terminal based on the present position information [(e.g. see S-M paragraphs 0065-0067, 0107 and Fig. 4) ”This makes it easier to find the locally relevant installed apps for a particular location and time … Users 410-415 can each can have a mobile device (e.g., mobile device 101, 240, etc.) for providing app recommendations in accordance with embodiments of the invention … Only one of the mobile devices (420) is shown in FIG. 4, which corresponds to User 410's mobile device. Reference numerals 410-415 could also refer to the various positions of a single user at various times … User 410 is positioned within two areas identified as hotspot 440 for Local App A and hotpot 450 for Local App B. User 410 can be associated with mobile device 420. For example, user 410 could be carrying mobile device 420. A location module of mobile device 420 can determine the current location of mobile device 420. An app recommendation module on mobile device 420 (or in operative communication with mobile device 420) can determine whether the current location of mobile device 420 corresponds to one or more hotspots for particular apps”].

As for dependent claim 5, S-M discloses the device as described in claim 1 and S-M further discloses:
wherein the processor is further programmed to obtain present time information [(e.g. see S-M paragraphs 0016, 0065) ”Often there is a link between spatio-temporal localization and relevance. That is, humans often exhibit a high degree of temporal and spatial regularity. For example, individuals are likely to visit a few highly frequented locations. Individuals may return to highly frequented locations because of the activities that are performed at the locations and/or the tasks being accomplished at the locations. Similarly, the time of day locations are frequented can relate to the activities that are performed at the locations and/or the tasks being accomplished at the locations … numerals 410-415 could also refer to the various positions of a single user at various times”]. 
wherein the processor recommends application software to the user of the portable information terminal based on the present time information [(e.g. see S-M paragraphs 0016, 0065-0067, 0107 and Fig. 4) ”This makes it easier to find the locally relevant installed apps for a particular location and time … Users 410-415 can each can have a mobile device (e.g., mobile device 101, 240, etc.) for providing app recommendations in accordance with embodiments of the invention … Only one of the mobile devices (420) is shown in FIG. 4, which corresponds to User 410's mobile device. Reference numerals 410-415 could also refer to the various positions of a single user at various times … User 410 is positioned within two areas identified as hotspot 440 for Local App A and hotpot 450 for Local App B. User 410 can be associated with mobile device 420. For example, user 410 could be carrying mobile device 420. A location module of mobile device 420 can determine the current location of mobile device 420. An app recommendation module on mobile device 420 (or in operative communication with mobile device 420) can determine whether the current location of mobile device 420 corresponds to one or more hotspots for particular apps … space-time localization of human activities (some areas may exhibit different popular activities at different times of the day) can be identified”].

As for dependent claim 6, S-M discloses the device as described in claim 1 and S-M further discloses:
wherein the processor is further programmed to: obtain present position information of the portable information terminal and obtain present time information [(e.g. see S-M paragraphs 0016, 0029, 0065) ”Location module 106 can include any suitable location technology using one or more wireless signals to determine a current location … Often there is a link between spatio-temporal localization and relevance. That is, humans often exhibit a high degree of temporal and spatial regularity. For example, individuals are likely to visit a few highly frequented locations. Individuals may return to highly frequented locations because of the activities that are performed at the locations and/or the tasks being accomplished at the locations. Similarly, the time of day locations are frequented can relate to the activities that are performed at the locations and/or the tasks being accomplished at the locations … numerals 410-415 could also refer to the various positions of a single user at various times”].
wherein the processor recommends application software to the user of the portable information terminal based on at least one of the present position information and the present time information [(e.g. see S-M paragraphs 0065-0067, 0107 and Fig. 4) ”This makes it easier to find the locally relevant installed apps for a particular location and time … Users 410-415 can each can have a mobile device (e.g., mobile device 101, 240, etc.) for providing app recommendations in accordance with embodiments of the invention … Only one of the mobile devices (420) is shown in FIG. 4, which corresponds to User 410's mobile device. Reference numerals 410-415 could also refer to the various positions of a single user at various times … User 410 is positioned within two areas identified as hotspot 440 for Local App A and hotpot 450 for Local App B. User 410 can be associated with mobile device 420. For example, user 410 could be carrying mobile device 420. A location module of mobile device 420 can determine the current location of mobile device 420. An app recommendation module on mobile device 420 (or in operative communication with mobile device 420) can determine whether the current location of mobile device 420 corresponds to one or more hotspots for particular apps”].

As for independent claim 7, S-M discloses a method.  Claim 7 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 8, S-M discloses the method as described in claim 7; further, claim 8 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 9, S-M discloses the method as described in claim 7; further, claim 9 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 10, S-M discloses the method as described in claim 7; further, claim 10 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 11, S-M discloses the method as described in claim 7; further, claim 11 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 12, S-M discloses the method as described in claim 7; further, claim 12 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2012/0231816 A1 issued to Kubo on 13 September 2012.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g. application recommendations based on location).
U.S. PGPub 2013/0185355 A1 issued to Tseng et al. on 18 July 2013.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g. application recommendations based on location).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174